DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 15, 2020.  Claims 1-14 were cancelled.  Claims 15-34 have been newly added.  Thus, claims 15-34 are pending.  Claims 15, 28 and 29 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 24, 2020, May 8, 2020 and December 10, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Allowable Subject Matter

Claims 15-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art U.S. Patent Publication No. 2001/0013697 to Saito et al. (hereafter “Saito”) discloses precise judgment of seating status on the seat 1 (whether or not a passenger P is seated on the seat 1, and whether or not the passenger P is at a distance less than the minimum allowable distance from the dashboard DB) can be executed.  In the case where the transmission current, which is measured by the current detection circuit 25 and informed to the control circuit 31, is smaller than the first threshold value concerning the transmission current, it is judged by the control circuit 31 that the distance between the dashboard DB and the passenger P is allowable (more than 20 cm, for example), therefore, the air bag unit 18 shown in FIG. 8 is set at a `deployment mode` in which the control circuit CC deploys the air bag on the side of the passenger seat on collision, by a control signal sent from the control circuit 31. Judgment of the seating status on the seat 1 (whether or not a passenger P is seated on the seat 1, and whether or not the passenger P is at a distance less than the minimum allowable distance from the dashboard DB) is executed based on the data by the control circuit 31 (see paragraphs [0105], [0105] and [0109]).
 With respect to independent claim 15, Saito, taken singly or in combination with other prior art of record, does not disclose or teach when the detecting detects the vehicle occupant has put on the pair of electronic data glasses:  when determining the distance between the vehicle seat and the interior component is less than the predetermined minimum distance, establishing the predetermined minimum distance includes automatically adjusting at least a portion of the seating system so that the distance between the vehicle seat and the interior component is greater than the predetermined minimum distance and/or outputting a message relating to the distance between the vehicle seat and the interior component being less than the predetermined minimum distance, in combination with other limitations of the claim.
With respect to independent claim 28, Saito, taken singly or in combination with other prior art of record, does not disclose or teach a controller, when the detector detects the vehicle occupant has put on the pair of electronic data glasses, configured to establish the predetermined minimum distance by automatically adjusting at least a portion of the seating system so that the distance between the vehicle seat and the interior component is greater than the predetermined minimum distance and/or by outputting a message relating to the distance between the vehicle seat and the interior component being less than the predetermined minimum distance, when the controller determines the distance between the vehicle seat and the interior component is less than the predetermined minimum distance, in combination with other limitations of the claim.
With respect to independent claim 29, Saito, taken singly or in combination with other prior art of record, does not disclose or teach a controller, when the detector detects the vehicle occupant has put on the pair of electronic data glasses, configured to establish the predetermined minimum distance by automatically adjusting at least a portion of the seating system so that the distance between the vehicle seat and the interior component is greater than the predetermined minimum distance and/or by outputting a message relating to the distance between the vehicle seat and the interior component being less than the predetermined minimum distance, when the controller determines the distance between the vehicle seat and the interior component is less than the predetermined minimum distance, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661